On Petition for Rehearing and to Modify Original Opinion.
The appellants have moved the court to modify the opinion heretofore rendered and to remand the cause to the District Court, with directions to reinstate the bankruptcy proceedings and proceed further in accordance with the provisions of the Bankruptcy Act, exclusive of the farm in question. On consideration of the motion we have made search of the record and find nothing to show that the District Court considered or intended to pass upon the question whether the appellants were entitled to proceed under the provisions of section 75, Bankruptcy Act, 11 U.S.C.A. § 203, as amended, to obtain their discharge in bankruptcy and other rights in bankruptcy (exclusive of the farm in question). Our opin*80ion is, therefore, modified by adding the following at the foot thereof:
It not appearing that the District Court considered or passed upon the claim of appellants that they were entitled to proceed under the provisions of the Bankruptcy Act to obtain their discharge in bankruptcy and other rights in bankruptcy (exclusive of the farm in question), the cause is remanded, with directions to the District Court to hear and pass upon such claims consistently with the opinion herein.
Affirmed as to the farm in question, but remanded in part as directed. Without costs to either party.
In other respects the petition for rehearing and to modify is denied.